Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 3/20/2019.
Status of Claims
This action is in reply to the application filed on 09/29/2022.
Claims 1-6 and 9-11 are currently pending and have been examined.
Claims 1 and 10 are currently amended.
Claims 1-6 and 9-11 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 09/29/2022 have been fully considered but they are not persuasive.
Applicant appears to argue that the previous art does not teach the amended limitations but does not mention specifics on why. The applicant asserts that the current art does not teach  “creates an environmental map which includes the determined static objects and a drivable area where the vehicle can travel and excludes the determined mobile objects based upon the vehicle movement information and the sensor information”. Both Iwama and Siddiqui teach using sensor data and vehicle position data in creating a map. Siddiqui specifically uses the movement data of the vehicle in conjunction with the LIDAR data since the LIDAR is being gathers while moving and the determination between stationary and fixed objects would be determined relative to the motion of the vehicle capturing the data. See at least the following from Siddiqui “To identify moving objects and account for the movement of the LIDAR system itself, motion parameters of objects may be estimated and used, for example, to identify and remove moving objects from the map of the scene. [0022]”. Examiner has also cited another reference that explicitly states that the vehicle data is used to determine static and mobile objects, remove mobile objects, and create a map from that data. Therefore applicants arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US PUB NO 2018/0246515) in view of Ueda (US PUB NO 2012/0143456) and Siddiqui (US PUB NO 2019/0383941).
Regarding claim 1:
Iwama teaches:
An in-vehicle processing device (FIG. 9A shows a block diagram of a system 100 suitable for an automatic parking according to some embodiment. The system 100 can include a general purpose processor 161 and a memory 164. [0071]) for guiding a vehicle to a parking position in a parking lot (In the auto-parking stage, the vehicle is automatically parked, and the self-localization of the vehicle and path planning to the target parking space are performed sequentially and iteratively by matching the current sensor observations with the reference data memorized in the learning stage. [0007]), comprising: 
a sensor input circuit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]) which acquires sensor information as an output of a sensor which acquires information around the vehicle (The system 100 can include sensors for capturing an image of a scene, such as cameras 124, 3D sensors, and/or combinations of cameras and 3D sensors, referred to as red-green-blue-depth (RGBD) sensors (not shown) and may optionally include motion sensors 121, such as accelerometers, gyroscopes, electronic compass, or other similar motion sensing elements. The system 100 can also capture images on a front and/or rear-facing camera (e.g., cameras 124). [0072]);
a movement information acquisition circuit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]) which acquires vehicle movement information from one or more movement sensors as information related to a movement of the vehicle (fig. 5, step 525; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]; During the motion of the vehicle along the first parking path, the vehicle acquires a set of images 506 of the parking space using cameras 102-105. Each image in the set of images 506 is acquired from a viewpoint defined by a state of the vehicle along the first parking path. For example, at any state of the vehicle 101 on the path 505, the image taken by the camera 103 is different from an image taken by the camera 105. However, both images and both viewpoints of the cameras 103 and 105 are unambiguously defined by the state and geometry of the vehicle as well as the arrangement of the cameras on the vehicle. [0054]); 
a log recording circuit (The processor 270 [0123]) which records information based on the vehicle movement information and the sensor information in a storage device (The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the internal information 283 of the motion planner, including, but not limited to, an initial state of the vehicle, a target state of parked vehicle. In some embodiments, the memory 280 can include stored instructions implementing the method for the automated parking, wherein the instructions, when executed by the processor 270 carry out at least some steps of the method. [0123]);
and calculates a local coordinate system (In the learning mode, the perception and planning unit 202 can construct of a 3D model as a 3D map which represents the surrounding environment of the parking space; determine virtual viewpoints in the 3D model; generate virtual images for virtual observation points. [0075]) based on position and orientation of the vehicle from the vehicle movement information (the vehicle coordinate system can be at the start location or the end location in the learning mode as the coordinate system of the 3D model. [0078]) and the sensor information in a storage device (FIG. 10 shows a block diagram of function modules used in the learning mode by some embodiments. The image capturing module 301 controls a set of cameras and captures images. The image memorization module 302 memorizes the captured images. [0077]);
a map generation circuit (fig. 9B, perception and planning unit 202; fig. 10, 3D model generation model) which [performs a self-localization to estimate the position of the vehicle in the parking lot coordinate system] and determines static objects that do not move (the module 320 also detects specific static objects such as buildings, houses, or sign boards by machine learning techniques. [0100]) and mobile objects that are capable of moving around the vehicle (Environment mapping and localization block 201 constructs or updates the model of the parking space, and determines the current location of the vehicle by sensing the environment and vehicle operation condition. For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar sensors detecting distance between the vehicle and obstacles. [0120]), by retrieving and using the vehicle movement information and the sensor information recorded in the storage device (For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. [0120]), and creates an environmental map (In the learning mode, the perception and planning unit 202 can construct of a 3D model as a 3D map which represents the surrounding environment of the parking space; determine virtual viewpoints in the 3D model; generate virtual images for virtual observation points. [0075]) which includes the determined static objects (the module 320 also detects specific static objects such as buildings, houses, or sign boards by machine learning techniques. [0100]) and a drivable area where the vehicle can travel (FIG. 24 shows an exemplar schematic of possible parking paths of the vehicle 101, through the parking space. [0114])
and a route calculation circuit (FIG. 25B shows a general structure of the motion-planning system 203 [0123]) which calculates a travel route of the vehicle to the parking position (The path planning module 314 calculates path for parking from current vehicle location to the target parking space based on the localization results. The vehicle control module 315 controls the vehicle so that the vehicle moves along with the path calculated in the path planning module 314. [0097]) by retrieving the environmental map from the storage device (FIG. 25B shows a general structure of the motion-planning system 203 according to one embodiment. The motion-planning system 203 includes at least one processor 270 for executing modules of the motion-planning system 203. The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the internal information 283 of the motion planner, including, but not limited to, an initial state of the vehicle, a target state of parked vehicle. In some embodiments, the memory 280 can include stored instructions implementing the method for the automated parking, wherein the instructions, when executed by the processor 270 carry out at least some steps of the method. [0123]), wherein the environmental map includes information of the parking position as a position of parking the vehicle (Target state selection block 201 selects a target state for a parking spot to park the vehicle by identifying parking lot candidates, and sends the target state to a motion planning block 203. In one embodiment, the available parking spots are tracked by a separate system associated with the management of the parking garage. Additionally, or alternatively, the parking spots can be detected using the sensors 203 of the automated parking system. The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. [0121]);
a calculation result recording circuit (fig. 25B, processor 270) which records the environmental map and the travel route in the storage device (FIG. 25B shows a general structure of the motion-planning system 203 according to one embodiment. The motion-planning system 203 includes at least one processor 270 for executing modules of the motion-planning system 203. The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the internal information 283 of the motion planner, including, but not limited to, an initial state of the vehicle, a target state of parked vehicle. In some embodiments, the memory 280 can include stored instructions implementing the method for the automated parking, wherein the instructions, when executed by the processor 270 carry out at least some steps of the method. [0123]); 
and an automatic processing circuit (fig. 25A, vehicle controllers 204) which guides the vehicle to the parking position, by using the environmental map and the travel route (The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0121-0122]).
Iwama does not explicitly teach, however Ueda teaches:
a processor which calculates a parking lot coordinate system (he point of origin of the absolute coordinate system is a point at which the parking lot entry possibility detection section estimates that the vehicle is going to enter the parking lot from the road. Therefore, the point of origin of the absolute coordinate system is on the road. In this case, when the vehicle enters the parking lot, the coordinate point of the vehicle moves away from the point of origin. By contrast, when the vehicle exits the parking lot, the coordinate point of the vehicle approaches the point of origin. Because of this, it is possible to determine the exit of the vehicle from the parking lot based on the positional relationship between the coordinate point of the vehicle and the point of origin. [0171]) based on information about the parking lot stored in the storage device (The parking lot entry determination apparatus 1 includes a microcomputer with a CPU, a ROM, a RAM, a backup RAM and the like. Based on inputted information, the parking lot entry determination apparatus 1 executes various control programs stored in the ROM, thereby performing various processes. [0029]), 
a map generation circuit (a driving assistance apparatus mounted to a vehicle can be configured as follows. [0170]) which performs a self-localization to estimate the position of the vehicle in the parking lot coordinate system (The coordinate point calculation section is configured to successively calculate a present coordinate point of the vehicle in the absolute coordinate system having the determined point of origin based on (i) the tire wheel speed, which is successively detected with the tire wheel speed detection section, and (ii) the turn direction and the degree of turn, which are successively detected with the turn state detection section. [0170])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Ueda to provide an “origin point determination section is configured to determine a specific point as a point of origin of an absolute coordinate system. The specific point is a point at which the parking lot entry possibility detection section estimates that the vehicle is going to enter the parking lot from the road. The coordinate point calculation section is configured to successively calculate a present coordinate point of the vehicle in the absolute coordinate system having the determined point of origin based on (i) the tire wheel speed, which is successively detected with the tire wheel speed detection section, and (ii) the turn direction and the degree of turn, which are successively detected with the turn state detection section.” [Ueda, 0170]. This allows for the system to have a fixed coordinate system that is consistent for the parking lot since the origin always refers to the entrance/exit.
Siddiqui also teaches:
information about the parking lot stored in the storage device (the map geometry that can be stored in a map layer, the map 200 may include additional layers that include metadata annotating the map geometry. [0023])
determines static objects that do not move (In reconstructing a map from the point cloud data, a desired goal is to capture permanent objects (e.g. roads, signs, buildings, sidewalks) in an environment so that the reconstructed map represents accurate outlines of a location. [0003]) and mobile objects that are capable of moving around the vehicle (the computing system can identify relative motions among objects in the environment and remove transient objects that are not of interest in generating a map. [0004]), by retrieving and using the vehicle movement information and the sensor information recorded in the storage device (The memory 724 also includes a storage unit that is used to store data and images captured by the scanning devices 712. [0052]), 
Iwama in view of Ueda does not explicitly teach, however Siddiqui teaches:
and creates an environmental map (FIG. 2 is a diagram illustrating an exemplary result of a map 200, such as a three-dimensional (3D) map, reconstructed from the scanning data of the scanning devices 112. [0022]) which includes the determined static objects (The point cloud data obtained from LIDAR scans are processed and associated with different surfaces and objects. Different 3D polygons are formed by joining points of the point cloud data to create 3D surface elements. Each object, for example, the house 120, the trees 122, the road sign 128, is represented by a combination of multiple 3D polygons that represent different portions and parts of the objects (the polygons are best shown in the tree 122). [0022]) and a drivable area where the vehicle can travel (fig. 2, street 124; In addition, there may be other map layers that are associated with traffic and road information. The street 124 may be labeled with a street name 208 and marked with street divider data 210 that signifies the number of lanes of a street. Traffic regulatory information such as stops (label 212 at the road sign 128), yields, speed limits, lane turn restrictions, route paintings, curbs, sidewalks, etc. may also be stored in one or more map layers. [0023]) and excludes the determined mobile objects (the computing system can identify relative motions among objects in the environment and remove transient objects that are not of interest in generating a map. [0004]) based upon the vehicle movement information and the sensor information (To identify moving objects and account for the movement of the LIDAR system itself, motion parameters of objects may be estimated and used, for example, to identify and remove moving objects from the map of the scene. [0022]; A drone carrying the scanning devices may move slightly during one or more rounds of scans. Because of the drone's self-movement, motion parameters of stationary objects in the environment may have non-zero values that indicate the stationary objects are “moving.” The motion parameters of the subsets of points associated with the stationary objects may be used to compensate or adjust the motion parameters of other subsets. For example, the threshold value is also based on the motion parameters of stationary objects. [0040]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama in view of Ueda to include the teachings as taught by Siddiqui because “point cloud data is sometimes degraded by points generated by temporary objects such as moving objects that are not the intended targets of the LIDAR scans. For example, a scan of a busy street in a city will inevitably include moving vehicles and walking pedestrians. The presence of temporary objects results in inconsistencies of point cloud data and deteriorates the quality of the reconstructed map. The scalability of methods of reconstructing maps using LIDAR scans is also often limited by the noise because the removal of the noise in point cloud data has been challenging and labor-intensive.” [Siddiqui, 0003]. Which can be solved by “a new projected motion parameter is proposed and another iteration to reconstruct a surface is performed by moving the points to the common reference time based on the new projected motion parameter. This process can be iteratively repeated until a reconstructed surface generated with a projected motion parameter is determined to have high surface quality. Whether an object is moving can be determined based on the final motion parameter.” [Siddiqui, 0006].
Regarding claim 2:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein recording by the log recording circuit is ended when parking of the vehicle is completed (In the learning stage, the driver parks the vehicle, e.g., by manual control, and learning methods are performed to observe and memorize reference data indicative of the parking path leading from the initial location to the location of the target parking space while avoiding structures of the surrounding environment. [0006]; FIG. 7 shows a flow chart of the learning stage 570 according to one embodiment. First, the driver (user) locates the vehicle at a desired parking start location, and starts the learning mode (the starting signal is given by the driver). Then, the driver drives S001 the vehicle to park in the target parking space and judges S002 if the parking is completed. Once the driver judges that the parking is completed, the driver gives S003 a parking complete signal to the system. [0069]), 
and wherein the map generation circuit and the route calculation circuit start their operation after parking of the vehicle is completed (Once the driver judges that the parking is completed, the driver gives S003 a parking complete signal to the system. After that, the system constructs S004 a 3D model of the surrounding environment and generates S005 reference data from a set of captured images during the parking. Finally, the system memorizes S006 the reference data and information about the target parking space and ends the learning mode. [0069]).
Regarding claim 3:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein information based on the vehicle movement information is coordinates in a parking lot coordinate system based on the parking position (FIG. 11 illustrates an example of the 3D model. In FIG. 11, the 3D model 602 (assumed to have quite dense point cloud) with a coordinate system 603 is generated from a set of images 601 which are captured in the learning mode. [0079]).
Regarding claim 4:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein information based on the vehicle movement information includes steering information of the vehicle and speed information of the vehicle (the parking path defines profiles of the vehicle velocity and steer angle over time. [0121]).
Regarding claim 11:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein the drivable area is an area to a landmark measured from the travel route (FIG. 24 shows an exemplar schematic of possible parking paths of the vehicle 101, through the parking space. In this example, the cameras acquire images only at the states {X.sub.0, X.sub.1, X.sub.2, . . . X.sub.M-1, X.sub.M} depicted as stars and corresponding to the set of viewpoints. Those states are used as seeds to grow a graph 2410. The graph 2410 has multiple nodes connected with edges. Each node defines the state of the vehicle and each edge connecting two nodes defines a feasible path between the two nodes. To that end, a path from any node to a target node 195 of the target state through the edges connecting the node to the target node is a possible parking path. [0114]; The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. [0121]).
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US PUB NO 2018/0246515) in view of Ueda (US PUB NO 2012/0143456) and Siddiqui (US PUB NO 2019/0383941) in further view of Mielenz (US PUB NO 2017/0351267).
Regarding claim 5:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama does not explicitly teach, however Mielenz teaches:
wherein the route calculation circuit calculates a center in a width direction of the drivable area as the travel route (fig. 1, trajectory 40 is centered in the moveable area 31; After having been assigned the parking position, vehicle 10 is moved to assigned free parking space 24. Vehicle 10 is configured to carry out a driving maneuver autonomously with the aid of a parking assistance system. Central control unit 15 is granted access to the parking assistance system, so that vehicle 10 is able to autonomously move on parking facility 20 and automatically navigates to parking position 24. According to the present invention, central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20 based on the pieces of information. [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama in view of Ueda and Siddiqui to include the teachings as taught by Mielenz to allow for “vehicles [to] move autonomously, i.e., without assistance by a human driver, to an assigned parking spot and back to a pick-up position” [Mielenz, 0002]. The teachings of Mielenz allow the teaching of Iwama to operate for both parking of the vehicle and for leaving of the parking space.
Regarding claim 6:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein recording by the log recording circuit (The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the internal information 283 of the motion planner, including, but not limited to, an initial state of the vehicle, a target state of parked vehicle. In some embodiments, the memory 280 can include stored instructions implementing the method for the automated parking, wherein the instructions, when executed by the processor 270 carry out at least some steps of the method. [0123])
Iwama does not explicitly teach, however Mielenz teaches:
is started from departure of the vehicle from the parking position (for automatically unparking and transporting the vehicle to a pick-up zone is provided [0026]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama in view of Ueda and Siddiqui to include the teachings as taught by Mielenz to allow for “vehicles [to] move autonomously, i.e., without assistance by a human driver, to an assigned parking spot and back to a pick-up position” [Mielenz, 0002]. The teachings of Mielenz allow the teaching of Iwama to operate for both parking of the vehicle and for leaving of the parking space.
Examiner also notes that although Iwama does not explicitly teach recording based on the vehicle departing the parking space, it would be considered that this act is simply a reversal or parts of the process of recording the data while moving to the parking space. Simply reversing the direction of the parking path being taught would be an obvious modification of Iwama (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). See MPEP 2144.04(VI)(A).
Regarding claim 9:
Iwama in view of Ueda and Siddiqui teaches all the limitations of claim 1, upon which this claim is dependent.
Iwama further teaches:
wherein the automatic processing circuit causes the vehicle [parked at the parking position] to move along the travel route by using the environmental map and the travel route (Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0122]).
Iwama does not explicitly teach, however Mielenz teaches:
wherein the automatic processing circuit causes the vehicle parked at the parking position to move along the travel route (for automatically unparking and transporting the vehicle to a pick-up zone is provided [0026])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Mielenz to allow for “vehicles [to] move autonomously, i.e., without assistance by a human driver, to an assigned parking spot and back to a pick-up position” [Mielenz, 0002]. The teachings of Mielenz allow the teaching of Iwama to operate for both parking of the vehicle and for leaving of the parking space.
Examiner also notes that although Iwama does not explicitly teach recording based on the vehicle departing the parking space, it would be considered that this act is simply a reversal or parts of the process of recording the data while moving to the parking space. Simply reversing the direction of the parking path being taught would be an obvious modification of Iwama (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)). See MPEP 2144.04(VI)(A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US PUB NO 2018/0246515) in view of Park (US PUB NO 2019/0135275), Ueda (US PUB NO 2012/0143456), and Siddiqui (US PUB NO 2019/0383941).
Regarding claim 10:
Iwama teaches:
A movement support system for guiding a vehicle to a parking position in a parking lot (In the auto-parking stage, the vehicle is automatically parked, and the self-localization of the vehicle and path planning to the target parking space are performed sequentially and iteratively by matching the current sensor observations with the reference data memorized in the learning stage. [0007]) including an in-vehicle processing device mounted on the vehicle (FIG. 9A shows a block diagram of a system 100 suitable for an automatic parking according to some embodiment. The system 100 can include a general purpose processor 161 and a memory 164. [0071]), [and a server that is not mounted on the vehicle], comprising:
a sensor input circuit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]) which acquires sensor information as an output of a sensor which acquires information around the vehicle (The system 100 can include sensors for capturing an image of a scene, such as cameras 124, 3D sensors, and/or combinations of cameras and 3D sensors, referred to as red-green-blue-depth (RGBD) sensors (not shown) and may optionally include motion sensors 121, such as accelerometers, gyroscopes, electronic compass, or other similar motion sensing elements. The system 100 can also capture images on a front and/or rear-facing camera (e.g., cameras 124). [0072]); 
a movement information acquisition circuit (fig. 9A, controller 160, image processor 166, pose processor 168; the functions or modules described may be implemented in hardware (e.g., hardware 162), software (e.g., software 165), firmware (e.g., firmware 163), or any combination thereof of a controller 160. [0073]) which acquires vehicle movement information from one or more sensors, as information related to a movement of the vehicle (fig. 5, step 525; The device 100 can also include a number of sensors coupled to one or more buses 177 or signal lines further coupled to at least one of the processors 161, 166, 167, and 168. [0071]; During the motion of the vehicle along the first parking path, the vehicle acquires a set of images 506 of the parking space using cameras 102-105. Each image in the set of images 506 is acquired from a viewpoint defined by a state of the vehicle along the first parking path. For example, at any state of the vehicle 101 on the path 505, the image taken by the camera 103 is different from an image taken by the camera 105. However, both images and both viewpoints of the cameras 103 and 105 are unambiguously defined by the state and geometry of the vehicle as well as the arrangement of the cameras on the vehicle. [0054]); 
and calculates a local coordinate system (In the learning mode, the perception and planning unit 202 can construct of a 3D model as a 3D map which represents the surrounding environment of the parking space; determine virtual viewpoints in the 3D model; generate virtual images for virtual observation points. [0075]) based on position and orientation of the vehicle from the vehicle movement information (the vehicle coordinate system can be at the start location or the end location in the learning mode as the coordinate system of the 3D model. [0078]) and the sensor information in a storage device (FIG. 10 shows a block diagram of function modules used in the learning mode by some embodiments. The image capturing module 301 controls a set of cameras and captures images. The image memorization module 302 memorizes the captured images. [0077]);
a map generation circuit (fig. 9B, perception and planning unit 202; fig. 10, 3D model generation model) which [performs a self-localization to estimate the position of the vehicle in the parking lot coordinate system] and determines static objects that do not move (the module 320 also detects specific static objects such as buildings, houses, or sign boards by machine learning techniques. [0100]) and mobile objects that are capable of moving around the vehicle (Environment mapping and localization block 201 constructs or updates the model of the parking space, and determines the current location of the vehicle by sensing the environment and vehicle operation condition. For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. Sensors to sense the environment 200 can be video cameras capturing obstacles including other vehicles, pedestrians, and buildings, ultrasonic/radar sensors detecting distance between the vehicle and obstacles. [0120]), by retrieving and using the vehicle movement information and the sensor information recorded in the storage device (For example, the mapping and localization block 201 can include the localization block 313. For example, the mapping and localization block 201 can also include an inertial measurement unit, which may include 3-axis accelerometer(s), 3-axis gyroscope(s), and/or magnetometer(s), can be used to sense the vehicle operation. A global positioning system sensor can be used to provide position and velocity of the vehicle. [0120]), 
and a route calculation circuit (FIG. 25B shows a general structure of the motion-planning system 203 [0123]) which calculates a travel route of the vehicle to the parking position (The path planning module 314 calculates path for parking from current vehicle location to the target parking space based on the localization results. The vehicle control module 315 controls the vehicle so that the vehicle moves along with the path calculated in the path planning module 314. [0097]) by retrieving the environmental map from the storage device (FIG. 25B shows a general structure of the motion-planning system 203 according to one embodiment. The motion-planning system 203 includes at least one processor 270 for executing modules of the motion-planning system 203. The processor 270 is connected 271 to a memory 280 that stores geometrical information 281 such as geometry of the vehicle and a model of the parking space. The memory 280 can also store the models of the vehicle 282 such as a kinematic model of the vehicle and a dynamic model of the vehicle. The memory 280 can also store the internal information 283 of the motion planner, including, but not limited to, an initial state of the vehicle, a target state of parked vehicle. In some embodiments, the memory 280 can include stored instructions implementing the method for the automated parking, wherein the instructions, when executed by the processor 270 carry out at least some steps of the method. [0123]), wherein the environmental map includes information of the parking position as a position of parking the vehicle (Target state selection block 201 selects a target state for a parking spot to park the vehicle by identifying parking lot candidates, and sends the target state to a motion planning block 203. In one embodiment, the available parking spots are tracked by a separate system associated with the management of the parking garage. Additionally, or alternatively, the parking spots can be detected using the sensors 203 of the automated parking system. The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. [0121]),
an automatic processing circuit (fig. 25A, vehicle controllers 204) which controls the vehicle by using the environmental map and the travel route (The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0121-0122]) and guides the vehicle to the parking position, by using the environmental map and the travel route (The motion planning 203 initiates a complete motion planning procedure to determine a parking path 241 based on the vehicle models 210, the initial and target states of the vehicle, and the map of the parking space. In one embodiment, the parking path defines profiles of the vehicle velocity and steer angle over time. In another embodiment, the parking path defines the profile of the vehicle state (x, y, θ) over time. Given the parking path 241, vehicle controllers and actuators 204 determine and exert control commands to enforce the vehicle state track the reference trajectory 241 if the parking path is state profile, or to enforce the vehicle velocity and steer angle track the parking path if the parking path is the vehicle velocity and steer angle profiles. In one embodiment, the control commands could be gas pedal pressure or steering torque. The vehicle controller/actuators may also use signal 243 to determine control commands. The signal 243 can be a measured steering angle, or measured currents of motors moving the steering wheel or the gas pedal. [0121-0122]).
Iwama does not teach, however Park teaches:
and a server that is not mounted on the vehicle (data storage/processing center corresponding to one or more servers, which communicate with the autonomous driving vehicle, and provide the parking information to the autonomous driving vehicle [0035])
and an in-vehicle communication circuit (examiner notes the vehicle inherently has a communication unit to facilitate communication between the vehicle and the server.) which sends information based on the vehicle movement information and the sensor information to the server (The method of providing parking information for autonomous parking includes a method of generating and updating parking information corresponding to a driving route for parking an autonomous driving vehicle based on a connected car in a parking lot through a data storage/processing center corresponding to one or more servers, which communicate with the autonomous driving vehicle, and provide the parking information to the autonomous driving vehicle. One of skill in the art will appreciate that each of the one or more servers of the data storage/data processing center may include memory configured to store data and a processor, or the like, configured to execute instructions stored in the memory and perform elements of the methods described herein. [0035]; Then, the autonomous driving vehicle transmits the pieces of GPS information, which are recorded and stored, to the data storage/processing center through a communication network (S14). [0038]);
a server communication circuit (examiner notes the server inherently has a communication unit to facilitate communication between the vehicle and the server.) which receives information based on the vehicle movement information and the sensor information from the in-vehicle processing device (The data storage/processing center stores the pieces of GPS information received from the autonomous driving vehicle (S15) [0039]); 
wherein the server communication circuit sends the environmental map and the travel route to the in-vehicle processing device (The data storage/processing center transmits the parking lot map information configured by the method of FIG. 1 to the autonomous driving vehicle (S31). [0063]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama to include the teachings as taught by Park for “efficiently providing parking information to an autonomous driving vehicle entering a parking lot, a service server for providing parking information, and a system for providing parking information.” [Park, 0009]. Offloading the calculations to a remote server can save on costs with having to make sure each vehicle is provided with enough computational power to locally compute the route. This also maximizes the uptime of the system since a server can provide calculations to multiple vehicles.
Iwama in view of Park does not explicitly teach, however Ueda teaches:
a processor which calculates a parking lot coordinate system (he point of origin of the absolute coordinate system is a point at which the parking lot entry possibility detection section estimates that the vehicle is going to enter the parking lot from the road. Therefore, the point of origin of the absolute coordinate system is on the road. In this case, when the vehicle enters the parking lot, the coordinate point of the vehicle moves away from the point of origin. By contrast, when the vehicle exits the parking lot, the coordinate point of the vehicle approaches the point of origin. Because of this, it is possible to determine the exit of the vehicle from the parking lot based on the positional relationship between the coordinate point of the vehicle and the point of origin. [0171]) based on information about the parking lot stored in the storage device (The parking lot entry determination apparatus 1 includes a microcomputer with a CPU, a ROM, a RAM, a backup RAM and the like. Based on inputted information, the parking lot entry determination apparatus 1 executes various control programs stored in the ROM, thereby performing various processes. [0029]), 
a map generation circuit (a driving assistance apparatus mounted to a vehicle can be configured as follows. [0170]) which performs a self-localization to estimate the position of the vehicle in the parking lot coordinate system (The coordinate point calculation section is configured to successively calculate a present coordinate point of the vehicle in the absolute coordinate system having the determined point of origin based on (i) the tire wheel speed, which is successively detected with the tire wheel speed detection section, and (ii) the turn direction and the degree of turn, which are successively detected with the turn state detection section. [0170])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama in view of Park to include the teachings as taught by Ueda to provide an “origin point determination section is configured to determine a specific point as a point of origin of an absolute coordinate system. The specific point is a point at which the parking lot entry possibility detection section estimates that the vehicle is going to enter the parking lot from the road. The coordinate point calculation section is configured to successively calculate a present coordinate point of the vehicle in the absolute coordinate system having the determined point of origin based on (i) the tire wheel speed, which is successively detected with the tire wheel speed detection section, and (ii) the turn direction and the degree of turn, which are successively detected with the turn state detection section.” [Ueda, 0170]. This allows for the system to have a fixed coordinate system that is consistent for the parking lot since the origin always refers to the entrance/exit.
Siddiqui also teaches:
information about the parking lot stored in the storage device (the map geometry that can be stored in a map layer, the map 200 may include additional layers that include metadata annotating the map geometry. [0023])
determines static objects that do not move (In reconstructing a map from the point cloud data, a desired goal is to capture permanent objects (e.g. roads, signs, buildings, sidewalks) in an environment so that the reconstructed map represents accurate outlines of a location. [0003]) and mobile objects that are capable of moving around the vehicle (the computing system can identify relative motions among objects in the environment and remove transient objects that are not of interest in generating a map. [0004]), by retrieving and using the vehicle movement information and the sensor information recorded in the storage device (The memory 724 also includes a storage unit that is used to store data and images captured by the scanning devices 712. [0052]), 
Iwama in view of Park and Ueda does not explicitly teach, however Siddiqui teaches:
and creates an environmental map (FIG. 2 is a diagram illustrating an exemplary result of a map 200, such as a three-dimensional (3D) map, reconstructed from the scanning data of the scanning devices 112. [0022]) which includes the determined static objects (The point cloud data obtained from LIDAR scans are processed and associated with different surfaces and objects. Different 3D polygons are formed by joining points of the point cloud data to create 3D surface elements. Each object, for example, the house 120, the trees 122, the road sign 128, is represented by a combination of multiple 3D polygons that represent different portions and parts of the objects (the polygons are best shown in the tree 122). [0022]) and a drivable area where the vehicle can travel (fig. 2, street 124; In addition, there may be other map layers that are associated with traffic and road information. The street 124 may be labeled with a street name 208 and marked with street divider data 210 that signifies the number of lanes of a street. Traffic regulatory information such as stops (label 212 at the road sign 128), yields, speed limits, lane turn restrictions, route paintings, curbs, sidewalks, etc. may also be stored in one or more map layers. [0023]) and excludes the determined mobile objects (the computing system can identify relative motions among objects in the environment and remove transient objects that are not of interest in generating a map. [0004]) based upon the vehicle movement information and the sensor information (To identify moving objects and account for the movement of the LIDAR system itself, motion parameters of objects may be estimated and used, for example, to identify and remove moving objects from the map of the scene. [0022]; A drone carrying the scanning devices may move slightly during one or more rounds of scans. Because of the drone's self-movement, motion parameters of stationary objects in the environment may have non-zero values that indicate the stationary objects are “moving.” The motion parameters of the subsets of points associated with the stationary objects may be used to compensate or adjust the motion parameters of other subsets. For example, the threshold value is also based on the motion parameters of stationary objects. [0040]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Iwama in view of Park and Ueda to include the teachings as taught by Siddiqui because “point cloud data is sometimes degraded by points generated by temporary objects such as moving objects that are not the intended targets of the LIDAR scans. For example, a scan of a busy street in a city will inevitably include moving vehicles and walking pedestrians. The presence of temporary objects results in inconsistencies of point cloud data and deteriorates the quality of the reconstructed map. The scalability of methods of reconstructing maps using LIDAR scans is also often limited by the noise because the removal of the noise in point cloud data has been challenging and labor-intensive.” [Siddiqui, 0003]. Which can be solved by “a new projected motion parameter is proposed and another iteration to reconstruct a surface is performed by moving the points to the common reference time based on the new projected motion parameter. This process can be iteratively repeated until a reconstructed surface generated with a projected motion parameter is determined to have high surface quality. Whether an object is moving can be determined based on the final motion parameter.” [Siddiqui, 0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinneker (CN107735692) discloses creating a map based on the radar data and/or other sensor information, which the detected object is a static object and which is the object of detection is of mobile object, wherein, in the comparison ignores the movement of the object. the step is also applicable to the method for positioning and the method for creating a digital map. the idea is to distinguish between the stationary object and the moving object. ignoring the movement of the object. Preferably, removing the moving object from corresponding said radar data and/or other sensor data. that is to say, the digital map further comprises the static object. especially, the frame location of the vehicle obtained in the radar image only includes a stationary object. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665